Citation Nr: 9920013	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-14 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The veteran has claimed service connection for PTSD resulting 
from a sexual assault that he contends took place during 
active duty.  Initially, the Board notes that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, based upon the November 1997 
VA examination, the veteran has presented a claim that is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); see 
also Cohen (Douglas) v. Brown, 10 Vet. App. 128, 136-37 
(1997) (A PTSD claim is well grounded where the veteran has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability"). 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that once a claimant has 
submitted a well-grounded claim, the Secretary is required to 
assist that claimant in developing the facts pertinent to the 
claim.  See 38 C.F.R. § 3.159 (1998); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990).  The section 5107(a) duty to 
assist may, in an appropriate case, include a VA duty to seek 
to afford the claimant an opportunity to respond to a VA 
request for additional information when the information 
provided by the claimant is found to be insufficient, see 
Cohenv. Brown, 10 Vet. App. 128 at 148-49, and to inform the 
claimant of additional information sought by VA, Zarycki v. 
Brown, 6 Vet. App. 91, 99-100 (1993).  The Secretary has a 
duty to advise a claimant that he or she may corroborate his 
or her assertions by submitting alternate forms of evidence, 
such as statements from eyewitnesses.  See 38 C.F.R. § 3.159; 
Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

Establishing service connection for PTSD requires (1) a 
current, clear medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 
11 Vet. App. 361, 367 (1998); Cohen, 10 Vet. App. at 138.  
The evidence required to support the occurrence of an in-
service stressor varies "depending on whether or not the 
veteran was 'engaged in combat with the enemy' . . . . Where 
. . . VA determines that the veteran did not engage in combat 
with the enemy . . . the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor."  Zarycki, 6 Vet. App. at 98 (citations omitted).  
The requisite additional evidence may be obtained from 
sources other than the veteran's SMRs.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 
1997) (table). 

VA Manual M21-1 dictates special evidentiary procedures for 
PTSD claims based on personal assault.  When read together, 
subparagraphs (8) and (9) (of M21-1, Part III, paragraph 
5.14(c)) show that in personal assault cases the Secretary 
has undertaken a special obligation to assist a claimant, 
here one who has submitted a well-grounded claim, in 
producing corroborating evidence of an in-service stressor.  
Patton v. West, 12 Vet.App. 272 at 280 (1999).

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:  

1.  The veteran should be allowed the 
opportunity to submit additional evidence 
in support of his claim. All pertinent 
evidence should be associated with the 
claims file.  A letter and questionnaire 
similar to Exhibit A4 of VA Manual M21-1, 
Part III, Chapter 5 should be sent to the 
veteran for this purpose.

2.  The RO should obtain, through 
appropriate channels, the veteran's 
military personnel records.

3.  Thereafter, the RO should fully 
develop the case as prescribed by VA 
Manual M21-1, Part III, Chapter 5.

4.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In reaching this 
determination, the attention of the RO is 
directed to the law cited in the 
discussion above, particularly the 
provisions of VA Manual M21-1, Part III, 
Chapter 5, paragraph 5.14c.  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
the record establishes.  The RO should 
address any credibility questions raised 
by the record.

5.  If, and only if, a stressor is 
verified, the veteran should be afforded 
another VA psychiatric examination.  The 
examiner should be told which stressors 
have been verified, for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms.  The 
examiner should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses, 
enumerating the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria for any 
disorder found.  If PTSD is diagnosed, 
the stressors supporting the diagnosis 
must be identified, as must be the 
evidence documenting the stressors.  If 
the examiner finds that PTSD is related 
to stressors other than those claimed to 
have occurred in service, it should be so 
noted and explained.  If PTSD is 
diagnosed, the examiner should specify 
what symptoms are related to PTSD as 
opposed to any other psychiatric 
disorders.  The claims folder, including 
a copy of this remand decision, should be 
made available for review by the examiner 
in conjunction with the examination.

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal, considering all applicable laws 
and regulations.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










